Case 2:19-cv-12371-SDW-LDW Document 7 Filed 09/03/19 Page 1 of 1 PagelD: 33

oO ODN OO KR WH NY =

RO RO RO KR PO KR NYO HD HDB 2 FS |B = S=& S@& mw Ba em |
oN OO om FB WwW DHS |= O oO WDBN DO OG FBP WO HMO =

Lynn Awkward
80 W. Passaic Ave
Bloomfield, NJ 07003

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LYNN AWKWARD, No. 2:19-12371-SDW-LDW
Plaintiff,
vs,

STATE OF NEW JERSEY and
DAVID P. CARROLL,

Defendants.

 

 

 

REQUEST FOR ENTRY OF DEFAULT
COMES NOW Plaintiff Lynn Awkward and hereby requests the Clerk to enter a
default against defendants State of New Jersey and David P. Carroll, on the basis that
the record in this case demonstrates that there has been a failure to plead or otherwise
defend the Amended Complaint as provided by Rule 55(a) of the Federal Rule of Civil

Procedure.

Respectfully submitted this 3 _dayof_ Sz p fem hel 2019.

dh Awkward, Plaintiff
